IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. WR-84,325-01



                       EX PARTE STANLEY GRIFFIN, Applicant



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
     IN CAUSE NO. 10-05176-CRF-361 IN THE 361 ST DISTRICT COURT
                          BRAZOS COUNTY



       Per curiam.


                                          ORDER

       In June 2012, a jury found applicant guilty of the offense of capital murder. The

jury answered the statutory punishment questions in such a way that the trial court set

applicant’s punishment at death. Pursuant to Article 11.071 §§ 4(a) and (b)1 , applicant’s

initial application for a writ of habeas corpus was due to be filed in the trial court on or



       1
         Unless otherwise indicated all references to Articles refer to the Code of Criminal
Procedure.
                                                                                       Griffin - 2

before November 28, 2014, assuming a motion for extension was timely filed and

granted.

       On December 16, 2015, because it had been a year since the application was due in

the trial court, we ordered the trial court to resolve any remaining issues in the case within

180 days from the date of the order, and we ordered the clerk to thereafter immediately

transmit the complete writ record to this Court. Ex parte Griffin, No. WR-84,325-01

(Tex. Crim. App. Dec. 16, 2015)(not designated for publication). However, this Court

then reversed applicant’s conviction and sentence on direct appeal. Griffin v. State, 491
S.W.3d 771 (Tex. Crim. App. 2016). Although this reversal rendered moot any

allegations raised in a timely filed application for a writ of habeas corpus, because such a

writ application is statutorily returnable to this Court, the trial court is without authority to

finally dispose of the writ. Art. 11.071 §§ 6(a), 11; see also Ex parte Reed, 271 S.W.3d
698, 727 (Tex. Crim. App. 2008)(recognizing the Court of Criminal Appeals as the

ultimate factfinder in habeas corpus proceedings).

       Accordingly, we dismiss the Article 11.071 writ application in this Court and order

the trial court to take no further action on it.

       IT IS SO ORDERED THIS THE 29TH DAY OF MARCH, 2017.




Do Not Publish